DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.

Applicant's amendment filed 13 April 2022 is acknowledged.  Claims 1-146 have been cancelled and new claims 147-153 added.  Claims 147-153 are under consideration.



Withdrawn Objections/Rejections
Applicant’s amendment to cancel all previously pending claims has obviated all previous grounds of rejection. 






  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 147-153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350.  The Federal Circuit has identified factors to consider in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  
Scope of the claimed genus
Independent claim 147 is a product claim drawn to a “bispecific monoclonal antibody or fragment thereof” comprising first and second domains.  The first domain is defined as any antibody or fragment thereof “having an affinity for a clonal lineage specific marker protein derived from IGHV1-169”.  The second domain is defined as any antibody or antigen binding fragment thereof “having an affinity for an effector antigen that is at least one of CD3, CD28, CTLA4, PD-1, and IL-2R”.  Claim 147 is therefore directed to a genus of bispecific antibodies or fragments thereof.  Dependent claims 148-153 define the cells upon which the clonal lineage specific marker is found, but do not provide any additional structural limitations.  Accordingly, all of the dependent claims are also directed to a genus of bispecific antibodies or fragments thereof.  
State of the Relevant Art
By 2015/2016, bispecific antibodies were known in the art and the level of skill in the art was high.  Various formats of domains comprising antibodies or antibody fragments are reviewed in Spiess et al., Mol. Immunol. 67:95-106 (2015; of record), e.g., Figure 1.  But even though a number of bispecific antibodies were in clinical development, the skilled artisan recognized that the specificity of the domains and the overall structure of the construct still had tremendous impact on the function of the multispecific construct.  Shim (H. Shim, Exp. Mol. Med. 43(10):539-549 (2011; of record) notes (e.g., see Abstract and “Concluding remarks”) that different antibodies against the same cell surface receptor (the tumor surface antigens HER2, EGFR, and CD20 are discussed) have unique mechanisms of action and different characteristics.  And for construct comprising domains that are designed to link a target antigen on the surface of a tumor cell to an effector antigen on a T cell (e.g., the “bispecific T cell engager”, or BiTE® class of constructs), the distance of the epitope from the target cell membrane can be an important characteristic determining whether the bispecific T cell engager will be able to mediate cell lysis of the tumor cell.  So even though multiple antibodies may bind the same antigen on the surface of a tumor cell (here, the first domain having affinity for a clonal lineage specific marker protein derived from IGHV1-69), not all of those antibodies can be successfully linked with an antibody or fragment thereof specific for an effector antigen such as CD3 (i.e., a “second domain” as recited in claim 147) to provide a construct that will mediate lysis of the target cell.  E.g., Bluemel et al., Cancer Immunol Immunother 59:1197-1209 (2010; of record).    
Regarding the first domain, as discussed in the Specification at [0098]-[0099] and in Figure 1, one clonal lineage specific marker is an “idiotype”, or “Id”, which is the cell surface antigen formed by a B cell receptor (BcR, which in soluble, secreted form is an antibody) on a B cell or a T cell receptor (TcR) on a T cell.  Both the BcR and the TcR are unique to a particular B cell or T cell and are formed from a genetic recombination event between gene segments that results in an extraordinary level of variation at the amino acid sequence level for both the chains of the receptor, even when the same antigen is bound.  E.g., Edwards et al, J Mol Biol 334:103-118 (2003) (PTO-892); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006) (PTO-892 ), summarized in Abstract and Conclusion.  This means that for an idiotype, each idiotype varies in its structure because it is formed by V(D)J genetic recombination.  
Because certain B and T cell cancers involve single clones of B cells or T cells, the Id is unique to the B cell or T cell tumor and was well known in the art as a unique surface target expressed on the malignant B cell or T cell.  Idiotype was one of the first tumor specific surface molecules targeted on tumor cells in an attempt to treat those types of tumors.  E.g., see the timeline of Figure 2 in the review by Bachireddy et al., Nature Rev. Cancer 15:201-215 (2015; of record).   And early anti-Id therapy of a B cell lymphoma resulted in clinical response.  E.g., US4816249 (of record).  But as discussed in the specification, the Id for each person’s tumor must be identified and is unique for each patient.  E.g., [00222]-[00223], [00225], [00261].  A similar situation arises in certain autoimmune diseases where a single clone of B cells expressing a unique Id may be largely responsible for disease.  E.g., [00224], [00263]. 
Claim 147 limits the clonal lineage specific marker protein (i.e., the idiotype) to one that is derived from a particular human germline heavy chain variable region, “IGHV1-69”.  This recitation partially limits the structure of the antigen bound by the first binding domain.  But, the idiotype/clonal lineage specific marker protein is formed by recombination of not only the variable gene segment (IGHV1-69) but also “D” and a “J” gene segments.  In addition, it contains a light chain that is also encoded by particular V and J gene segments.  Accordingly, the structure of the antigen bound  is not fully defined in claim 147.  But even it were, the Federal Circuit has rejected the notion that a disclosure can provide written description support for a claimed antibody (equivalent here to the clonal lineage specific marker derived from IGVH1-69) simply by describing the target to which the antibody binds. Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017) (finding that the “newly characterized antigen test” which “allow[ed] patentees to claim antibodies by describing . . . the antigen” to which they bind “flouts basic legal principles of the written description requirement.”).  Instead, in order to provide written description for a claimed genus of antibodies (or bispecific antibodies), the Specification must disclose “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, at 1350.  And once again it is noted that even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify domains with binding affinity for the target antigens recited for the first and second domains and then incorporate them into a bispecific construct, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).  
Claim 147 is directed to products that are highly structurally diverse at least because the first domain, even when limited to an antibody or antibody fragment that binds an idiotype derived from IGHV1-69, encompasses an extraordinarily large number of highly structurally diverse antibodies.  The same applies to the second domain.  For either domain of the bispecific antibody, the antibody can be from any source (human, mouse, rabbit, phage display) so long as it binds the recited target.  But for both domains the skilled artisan at the time of the effective filing date recognized that it was not possible to predict, a prior, what the structure of any particular antibody would be (i.e., what particular combination of structural features such as six CDRs, would be present in a particular anti-Id antibody) prior to the isolation of each individual Id (the antigen) and then preparation and selection of a particular anti-Id antibody.  That is, the art as of the effective filing date and even later recognized that while it was possible to screen for first domains as recited in the claims and then select those domains that could be combined with second domains that could also be screened and selected to retain the binding functions as claimed, there was no common structure.  
Summary of Species disclosed in the original specification 
The specification proposes methods to screen and select individual domains with the desired affinities and then screen and select bispecific constructs comprising the domains.  However, no species of first domains or bispecific antibodies containing a first domain combined with a second domain within the scope of claim 147 are described.  
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
As noted, no species of “bispecific antibody” falling within the genus recited in claim 147 have been actually described in the specification.  The art also does not provide any exemplary structures falling within the scope of claim 147.  Accordingly, Applicant cannot be considered to have provided a representative number of species of bispecific antibodies comprising the recited domains. 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that it was possible to screen for the individual domains and, once the domains were identified, then screen for combinations that could be included in a bispecific antibody as claimed while retaining the required binding specificities.   However, neither the art nor the specification recognized what structures must be present within each domain (such as a set of six CDRs) to provide the required binding specificity, particular with respect to the first domain binding a clonal lineage specific marker such as an idiotype.  Additionally, neither the specification nor the art recognized which domains, even once identified as having the recited specificities, would permit incorporation of the domains into a combination so that the resulting bispecific antibody would bind both antigens required by the claim.   
For all of the reasons presented above, one of skill in the art would not know which of the countless individual domains and domain combinations encompassed by the independent claim that met the highly general structural requirements of the claim would also have affinity for the antigens as recited for each individual domain when present in the combination.  And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed.  Given the lack of shared structural properties that provide the claimed binding functions and the absence of any species described in either the specification or the art, the disclosure is insufficient to show that Applicant was in possession of a “bispecific antibody” as claimed.
Applicant’s arguments that the new claims are adequately described by the method claimed in US10221249 is acknowledged but is not convincing.  As noted above, a method of making the recited products can be enabled without providing an adequate written description of the genus of products that can be produced using the method.  Here, the skilled artisan would not be able to envision the structure of the bispecific antibodies until the components were identified, particularly an antibody that bound the clonal lineage specific marker derived from IGVH1-69 that was unique to each patient.  




The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 152 and 153 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 152 and 153 are directed to bispecific antibodies that bind a clonal lineage specific marker that is present on malignant T cells.  Claim 147, however, limits the clonal specific marker to one derived from the IGVH1-69 gene, which is a gene only involved in formation of a B cell receptor/antibody, not a TcR.  Accordingly, claims 152 and 153 are broader in scope than claim 147.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.







Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643